Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on US application 15/593236 filed on 05/11/2017. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2 and 14-15 are rejected under 35 USC 102(a)(2) as being anticipated by Friedman et al. (US 2019/0237067 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-11, and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1).
Regarding Claims 1, 10, and 16, Kaszczuk discloses an electronic device (Col 6, Rows 44-54, client device 104), comprising 
one or more processors (Col 6, rows 53-54, one or more processors of client device 104); and 
memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions (Col 6, rows 49-51, a set of executable program instructions stored on a computer readable medium drive associated with client device 104) for: 
receiving from the user identification of one or more information sources associated with the user (Fig. 3, step 304, Col 6, Rows 55-64, user indicates a choice for a content item to be included by selecting a content source from a listing of predetermined content sources), wherein each of the information sources is associated with a content type (Col 3, Rows 10-12 and Col 5, Rows 58-60 and see Fig 1, 108, 110, and 114, email, social network posts / messages, micro blogs, news stories); 
receiving from the user an authorization to access the one or more identified information sources (Fig. 3, step 306, Col 7, Rows 12-19, user may provide login information or provide authorization in cases when the selected content is password protected or otherwise private); 
receiving from the user a preferred order of content types for presentation within the audio briefing (Col 7, Rows 48-52 in view of Col 5, Rows 25-34, user may provide configuration properties associated with audio program includes an order of audio presentation within assembled audio program); 
transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order (Col 6, Rows 58-59, provide server 102 with information regarding location of selected content, Col 7, Rows 12-13 and Col 8, Rows 28-30, provide login information / authorization to server 102, and Col 5, Rows 30-34 and Col 8, Rows 21-23, user provided configuration setting to server 102 includes the order of the audio presentation such that content items may be retrieved according to the order in which they will be placed in the audio program); 
Col 8, Rows 23-28, content items are retrieved according to the order in which they will be placed in the audio program where personalized or sensitive content items are retrieved using provided password / authorization; Col 10, Rows 60-67, generate summaries of audio program); and 
outputting according to the preferred order an audible response (Col 10, Rows 65-68, using TTS engine 124 to generate audio program; Col 11, Rows 1-8, output audio presentation; in view of Col 5, Rows 30-34, present audio program using a voice and the order indicated by the user).
Kaszczuk does not disclose following the transmitting, receiving a verbal input from the user requesting the audio briefing.
Boda discloses an electronic device providing a personalized audio briefing to a user according to user identification of information sources, authorization, and delivery conditions (¶29, user equipment UE101; ¶28, aggregate and summarize activities of interest to the user; ¶70, allow user to specify what content to present through personal audio client including granting access rights and to specify delivery schedule or condition) where following the user identification, receiving a verbal input from the user requesting the audio briefing (¶64, at a later time, user decides to listen to the activity summary and speaks a command to play the activity summary audio stream; as a result, audio stream for user’s activity summary is forwarded to audio interface unit 160).
Boda, ¶64). 
Regarding Claim 16, Kaszczuk discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device having one or more processors, cause the electronic device to perform the method of claim 1 and the function of claim 10 (Col 6, rows 49-54, a set of executable program instructions stored on a computer readable medium drive associated with client device 104 for execution by one or more processors of client device 104).
Regarding Claim 11, Kaszczuk does not disclose wherein: the electronic device is communicatively connected to a client device of the user, the client device distinct from the electronic device.
Boda discloses wherein: the electronic device is communicatively connected to a client device of the user, the client device distinct from the electronic device (Fig. 1, ¶29, a user equipment (UE) 101 having connectivity to a personal audio service module 143 on a personal audio host 140) and the instructions for receiving from the user the delivery conditions of content types comprises instructions for receiving the preferred delivery condition from the client device (¶69, personal audio service implemented according to Fig. 4; ¶70, interact with web browser to allow the user to specify what content and notifications to present through personal audio client where user can indicate delivery schedule or condition). 
Boda, ¶70). 
Regarding Claims 2 and 17, Kaszczuk discloses wherein the audio briefing includes public information and personal information associated with the user (Col 8, Rows 20-25, acquire content items through indication of URL where some content items may be private that requires password in order to retrieve them). 
Regarding Claims 3 and 18, Kaszczuk discloses wherein the authorization to access the one or more information sources includes authorization to access the personal information associated with the user (Col 8, Rows 20-25, some content items may be private that requires password in order to retrieve them).
 Regarding Claim 19, Kaszczuk discloses wherein the content from the one or more information sources includes content associated with one or more categories specified by the user (Col 6, Rows 63-65 and Col 10, Rows 46-49, user may specified different types of content like social network updates, email messages, and news articles).
Claims 4-6 and 20 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 1, in further view of Brown et al (US 2014/0244266 A1).
Regarding Claims 4-6 and 20, Kaszczuk does not disclose wherein the response is streamed from the remote system to the electronic device in real-time 
Brown teaches a remote system for real-time streaming of responses to user request for content to an electronic device of the user (Abstract and see Fig. 1, virtue assistant service 118 providing content to user smart device; ¶82, identifying content item satisfying user input in real time);
wherein the information inserted by the remote system is based on one or more real-time criteria associated with the user (¶41, understanding user’s input or query to generate response requires understanding context of conversation with the user) and wherein the one or more criteria comprise at least one of: a time of day (¶45, a time of day at which the user provided input to the virtual assistant; compare Kaszczuk, Col 8, Rows 10-15, e.g., user on-demand request each morning prior to user’s commute to work); a location of the electronic device (¶48, a location of the user (e.g., a geolocation of the user associated with the device through which the user provides the query); and a usage history of the electronic device by the user (¶43, past interaction information between the user and the virtual assistant, either during the current session or during previous sessions). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to stream the response from remote system to the electronic device in real time in order to perform a task for a user that satisfies user input (Brown, Abstract).
Claims 7-8 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) and Brown et al (US 2014/0244266 A1) as applied to claim 1, in further view of Weaver et al. (US 2007/0133603 A1).
Regarding Claims 7-8, Kaszczuk discloses further comprising modifying the preferred order in accordance with the one or more real-time criteria comprises omitting one Col 8, Rows 55-64, summarize content based on bandwidth).
Kaszczuk does not disclose the real-time criteria for omitting is based on a time of day. 
Weaver teaches a method of delivering content based on bandwidth requirement of the time of day (¶39, determine that user request is at a time of near peak time of network activity). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to omitting one or more of the content types for presentation based on bandwidth requirement on a time of time in order to encourage the user to reduce bandwidth consumption (Weaver ¶39).
Claims 9 and 14 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claims 1 and 10, in further view of Jenkins et al (US 2005/0164681 A1).
Kaszczuk does not disclose wherein: the electronic device includes one or more visual indicators; and outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators. 
Jenkins teaches a system for delivering voice messages / audible responses to electronic devices in real time or for later delivery (Abstract, Figs 1 and 7) where each electronic device includes one or more visual indicators (Fig. 7) and outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators (¶30, status indicator of user’s terminal device; attempting to delivery the voice message in real time or for later delivery based on status indicator of the user’s terminal device indicating whether user is available for communication).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators in order to determine whether to deliver the response in real time or for later delivery (Jenkins, ¶30).
Claims 12-13 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 10, in further view of MADIRAJU et al (US 2016/0321263 A1).
Kaszczuk does not disclose wherein the personalized audio briefing includes a default salutation. 
MADIRAJU discloses voice assistant providing default salutation with audible response (¶17, mechanisms to alternate or rotate through a list of personalized greetings so that the experience is heightened for the user) as well as outputting with the audible response a modified salutation that is distinct from the default salutation, depending on a time of day (¶17, If the user accesses his/her laptop in the morning, and his/her mobile device in the afternoon on the day of the user's birthday, the system would know to now greet the user with "Happy Birthday!" both times, but rather to greet the user the first time with "Happy Birthday!" and greet the user the second time with "Hope you are having a wonderful day!"). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate salutation and modified salutation with audible response in order to mimic a human experience with the user (MADIRAJU, ¶17).
Claim 15 is rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 10, in further view of Vibbert et al (US 2016/0042735 A1).
Regarding 15, Kaszczuk does not disclose while outputting the audible response, receiving a predefined command from the user; and responsive to the predefined command, terminating the outputting. 
Vibbert teaches a digital assistant while outputting the audible response, receiving a predefined command from the user and responsive to the predefined command, terminating the outputting (¶98, user input command to abort, task manager immediately abort execution of that task). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to terminate output in response to predefined command from the user in order to abort a task according to user demand (Vibbert, ¶98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/5/2021